UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTR]CT OF OHIO
WESTERN DIVISION

 

 

 

 

UNITED STATES OF AMERICA,
Civil Action No, 3:18cv27l
Plaintiff,
Judge Rice
vs.
IPROPOSEDI ORDER GRANTING
DAYTON INDUSTRIAL DRUM, INC., JOINT, UNOPPOSED MOTION FOR A
et al., STAY OF PROCEEDINGS
Defendants.

 

 

This matter is before the Court on the Joint Stipulation and Joint, Unopposed Motion for
a Stay ofProceedings (Doc. No. 31). IT IS HEREBY ORDERED that all further proceedings
in this action are stayed pending (l) a request for voluntary dismissal pursuant to Fed. R. Civ. P.
4l(a), or (2} notice from the United States that its claims against Dayton Industrial Drum, lnc. in
a related action before this Court, Docket No. 3:16ev232, have not been resolved by a consent

decree.

l z \ " »
Dated: L ~./ C`\Jl_/~ w

UNITED S’I`ATES DISTRICT JUDGE

